Exhibit 10.53

FORM OF

MANAGEMENT SECURITIES PURCHASE AGREEMENT

THIS AGREEMENT is made as of March 28, 2005 (the “Agreement”), by and among
Warner Chilcott Holdings Company, Limited, a Bermuda exempted limited company
(together with its successors, “Holdings I”), Warner Chilcott Holdings Company
II, Limited, a Bermuda exempted limited company (together with its successors,
“Holdings II”, and collectively with Holdings I, the “Companies”), and the
individuals listed on the respective signature pages attached hereto under the
heading “Purchasers” (collectively the “Purchasers” and, each individually a
“Purchaser”).

W I T N E S S E T H :

WHEREAS, on the terms and subject to the conditions set forth herein, each
Purchaser desires to subscribe for and purchase, and Holdings I desires to sell
to each Purchaser, (i) that number of Class L ordinary shares, par value $0.01
per share of Holdings I (the “Holdings I Class L Shares”), and (ii) that number
of Class A ordinary shares, par value $0.01 per share of Holdings I (the
“Holdings I Class A Shares” and, together with the Holdings I Class L Shares,
the “Holdings I Shares”), set forth on such Purchaser’s signature page attached
hereto below the name of such Purchaser for the purchase price set forth on such
Purchaser’s signature page attached hereto below the name of such Purchaser (the
total purchase price to be paid by any particular Purchaser for any Holdings I
Shares herein referred to as the “Holdings I Purchase Price”);

WHEREAS, on the terms and subject to the conditions set forth herein, each
Purchaser desires to subscribe for and purchase, and Holdings II desires to sell
to each Purchaser, (i) that number of preferred shares, par value $0.01 per
share of Holdings II (the “Holdings II Shares”, and together with Holdings I
Shares, the “Shares”), set forth on such Purchaser’s signature page attached
hereto below the name of such Purchaser for the purchase price set forth on such
Purchaser’s signature page attached hereto below the name of such Purchaser
(such purchase price, the “Holdings II Purchase Price”, and together with the
Holdings I Purchase Price, the “Total Purchase Price”).

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

1. Purchase and Sale of the Shares.

(a) At the Closing referred to in Section 2 below, subject to the terms and
conditions set forth herein, each of the Companies shall sell to each Purchaser,
and each Purchaser shall purchase from each of the Companies, the Shares in the
amount listed on such Purchaser’s signature page attached hereto at the purchase
price listed thereon.



--------------------------------------------------------------------------------

(b) The obligations of each Purchaser shall be several and not joint, and no
Purchaser shall be liable or responsible for the acts of any other Purchaser
under this Agreement.

2. The Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall occur on the date hereof. At the Closing, each of the Companies
shall deliver to each Purchaser certificates representing the Shares issued to
such Purchaser upon payment of the Holdings I Purchase Price and the Holdings II
Purchase Price by wire transfer of immediately available funds to such accounts
as designated in writing by each of the Companies to such Purchaser prior to the
Closing. Payment of the Total Purchase Price shall be made in U.S. dollars.

3. Representations and Warranties of the Companies. Each of the Companies hereby
represents and warrants, severally and not jointly, to each Purchaser as
follows:

(a) Such Company is an exempted company limited by shares, duly organized,
validly existing and in good standing under the laws of Bermuda and has all
requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.

(b) Such Company has full corporate power and authority to execute and deliver
this Agreement and all other agreements and instruments contemplated hereby to
which such Company is a party and to perform its obligations hereunder and
thereunder, and this Agreement and all such other agreements and instruments
have been duly authorized, executed and delivered by such Company and, assuming
the due execution and delivery of this Agreement and all other agreements and
instruments contemplated hereby to which such Company is a party, by the other
parties hereof and thereof, are valid, binding and enforceable against such
Company in accordance with their terms.

(c) The Shares to be issued to each Purchaser pursuant to this Agreement, when
purchased, will be duly and validly issued and will be fully paid and
nonassessable, free and clear of all liens or encumbrances.

(d) The execution, delivery and performance of this Agreement by such Company,
and the fulfillment of and compliance with the terms hereof by such Company, do
not and will not (i) violate any requirements of any material obligation of such
Company, (ii) result in or constitute (with or without the giving of notice,
lapse of time or both) any default or event of default under any such material
obligation of such Company, or give rise to a right of termination of, or
accelerate the performance required by, any terms of any such material
obligation, or (iii) violate any statute, law, ordinance, rule, regulation or
order of any court or governmental authority or any judgment, order or decree
(U.S. federal, state or local or foreign) applicable to such Company.

(e) The sale of Shares in accordance with the terms of this Agreement (assuming
the accuracy of the representations and warranties of the Purchasers contained

 

2



--------------------------------------------------------------------------------

in Sections 4 and 6 hereof) is exempt from the registration requirements of the
Securities Act of 1933, as amended.

(f) The authorized share capital of Holdings I consists of 117,380,000 Holdings
I Class A Shares and 12,820,000 Holdings I Class L Shares. As of the date
hereof, prior to the consummation of the transactions contemplated hereby and
prior to the grant of any shares to any of the Purchasers on the date hereof
pursuant to the 2005 Equity Incentive Plan of Holdings I or otherwise, there
are: (i) 87,390,113 Holdings I Class A Shares issued and outstanding and
(ii) 10,554,361 Holdings I Class L shares issued and outstanding.

(g) The authorized share capital of Holdings II consists of 600,000 Holdings II
Shares and 11,200,000 ordinary shares. As of the date hereof, prior to the
consummation of the transactions contemplated hereby and prior to the grant of
any shares of Holdings II to any of the Purchasers on the date hereof, there are
400,000 Holdings II Shares issued and outstanding, and 8,739,011.26 ordinary
shares issued and outstanding.

4. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants, severally and not jointly, to each of the Companies
that:

(a) Such Purchaser has full right, capacity and power to execute and deliver
this Agreement and all other agreements and instruments contemplated hereby to
which such Purchaser is a party, and to perform his or her obligations hereunder
and thereunder. This Agreement and all other agreements and instruments
contemplated hereby to which such Purchaser is a party have been duly executed
and delivered by or on behalf of such Purchaser and, assuming due execution by
other parties, constitute legal, valid and binding agreements, enforceable
against such Purchaser in accordance with their terms.

(b) The execution, delivery and performance of this Agreement and all other
agreements and instruments contemplated hereby to which such Purchaser is a
party and the fulfillment of and compliance with the respective terms hereof and
thereof by the Purchaser, do not and will not (i) violate any requirements of
any material obligation of such Purchaser, or (ii) result in or constitute (with
or without the giving of notice, lapse of time or both) any default or event of
default under any such material obligation of the Purchaser, or give rise to a
right of termination of, or accelerate the performance required by, any terms of
any such material obligation, or (iii) violate any statute, law ordinance, rule,
regulation or order of any court or governmental authority or any judgment,
order or decree (U.S. federal, state or local or foreign) applicable to such
Purchaser.

(c) The Shares to be received by him or her will be acquired by him or her for
investment only for his or her own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof in violation of
applicable U.S. federal or state or foreign securities laws. Such Purchaser has
no current intention of selling, granting participation in or otherwise
distributing the Shares in violation of applicable U.S. federal or state or
foreign securities laws. Such Purchaser does not have any

 

3



--------------------------------------------------------------------------------

contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity, or to any third
person or entity, with respect to any of the Shares, in each case, in violation
of applicable U.S. federal or state or foreign securities laws.

(d) Such Purchaser understands that the offer and sale of the Shares have not
been registered under the Securities Act of 1933 as amended ( the “Securities
Act”) or any applicable U.S. state or foreign securities laws, and that the
Shares are being issued in reliance on an exemption from registration, which
exemption depends upon, among other things, the bona fide nature of the
investment intent and the accuracy of such Purchaser’s representations as
expressed herein.

(e) Such Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of his or her
investment. Such Purchaser is a sophisticated investor, has relied upon
independent investigations made by such Purchaser and, to the extent believed by
such Purchaser to be appropriate, such Purchaser’s representatives, including
such Purchaser’s own professional, tax and other advisors, and is making an
independent decision to invest in the Shares. Such Purchaser has been furnished
with such documents, materials and information that such Purchaser deems
necessary or appropriate for evaluating an investment in the Companies
(including a copy of a valuation report from Murray Devine dated January 10,
2005 as to the valuation of the Holdings I Class A Shares), and such Purchaser
has read carefully such documents, materials and information and understands and
has evaluated the types of risks involved with a purchase of the Shares. Such
Purchaser has not relied upon any representations or other information (whether
oral or written) from the Companies or their respective shareholders, directors,
officers or affiliates, or from any other person or entity, in connection with
his or her investment in the Shares. Such Purchaser acknowledges that the
Companies have not given any assurances with respect to the tax consequences of
the acquisition, ownership and disposition of the Shares.

(f) Such Purchaser has had, prior to his or her purchase of the Shares, the
opportunity to ask questions of, and receive answers from, each of the Companies
concerning the terms and conditions of the transactions contemplated by this
Agreement and such Purchaser’s investment in the Shares and to obtain additional
information necessary to verify the accuracy of any information furnished to him
or her or to which he or she had access. Such Purchaser confirms that he or she
has satisfied himself or herself with respect to any of the foregoing matters.

(g) Such Purchaser acknowledges that White & Case LLP (“Counsel”) has been
retained by the Companies to represent the Purchasers in connection with the
transactions contemplated by this Agreement, and has had the opportunity to seek
legal advice from, and has received legal advice from, Counsel on this
Agreement, the transactions contemplated hereby and all documents, materials and
information that he or she has requested or read relating to an investment in
the Shares and confirms that he or she has satisfied himself or herself with
respect to any of the foregoing matters.

 

4



--------------------------------------------------------------------------------

(h) Such Purchaser understands that no U.S. federal or state or foreign agency
has passed upon this investment or upon either of the Companies, or upon the
accuracy, validity or completeness of any documentation provided to such
Purchaser in connection with the transactions contemplated by this Agreement,
nor has any such agency made any finding or determination as to this investment.

(i) Such Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that on the date of the Closing and for an
indefinite period thereafter there will be no public market for the Shares and,
accordingly, such Purchaser may not be possible to liquidate his or her
investment in case of emergency, if at all. In addition, such Purchaser
understands that the Management Shareholders Agreement referred to in Section 5
below contains substantial restrictions on the transferability of the Shares and
provides that, in the event that the conditions relating to the transfer of any
Shares in such document has not been satisfied, the holder shall not transfer
any such Shares, and unless otherwise specified the Companies will not recognize
the transfer of any such Shares on their books and records or issue any share
certificates representing any such Shares, and any purported transfer not in
accordance with the terms of the Management Shareholders Agreement shall be
void. As such, Purchaser understands that: a restrictive legend or legends in a
form to be set forth in the Management Shareholders Agreement will be placed on
the certificates representing the Shares; a notation will be made in the
appropriate records of the Companies indicating that each of the Shares are
subject to restrictions on transfer and, if the Companies should at some time in
the future engage the services of a securities transfer agent, appropriate
stop-transfer instructions will be issued to such transfer agent with respect to
the Shares; and such Purchaser will sell, transfer or otherwise dispose of the
Shares only in a manner consistent with its representations set forth herein and
then only in accordance with the Management Shareholders Agreement.

(j) Such Purchaser understands that (i) the Shares may not be sold, transferred
or otherwise disposed of without registration under the Securities Act or an
exemption therefrom, (ii) the Shares have not been registered under the
Securities Act; (iii) the Shares must be held indefinitely and he or she must
continue to bear the economic risk of the investment in the Shares unless such
Share is subsequently registered under the Securities Act or an exemption from
such registration is available; (iv) such Purchaser is prepared to bear the
economic risk of this investment for an indefinite period of time; (v) it is not
anticipated that there will be any public market for the Shares; (vi) the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws; and (vii) the Shares may not be sold, transferred or otherwise disposed of
except in compliance with Bermuda law.

(k) Such Purchaser understands that this investment is not recommended for
investors who have any need for a current return on this investment or who
cannot bear the risk of losing their entire investment. In that regard, such
Purchaser understands that his or her investment in the Shares involves a high
degree of risk of loss of such Purchaser’s investment therein, and that such
Purchaser may lose the entire amount of his or her investment. Such Purchaser
acknowledges that: (i) he or she has adequate means of providing for his or her
current needs and possible personal contingencies and has no

 

5



--------------------------------------------------------------------------------

need for liquidity in this investment; (ii) his or her commitment to investments
which are not readily marketable is not disproportionate to his or her net
worth; and (iii) his or her investment in the Shares will not cause his or her
overall financial commitments to become excessive.

5. Management Shareholders Agreement. Each of the Companies and each Purchaser
agree to enter into a management shareholders agreement (the “Management
Shareholders Agreement”), substantially in the form attached hereto as Exhibit
A, simultaneously with this Agreement.

6. Accredited Investor Representation and Certificate. Each Purchaser hereby
represents and warrants, severally and not jointly, to each of the Companies
that such Purchaser is an “accredited investor,” as such term is defined in Rule
501 of the Securities Act. Each Purchaser shall execute a certificate
substantially in the form attached as Exhibit B prior to the Closing.

7. No Right of Employment. Neither this Agreement nor the purchase of the Shares
pursuant hereto shall create, or be construed or deemed to create, any right of
employment in favor of any Purchaser or any other person by either of the
Companies or any of their subsidiaries.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original, but all of which taken together
shall constitute one and the same Agreement.

9. No Waiver; Modifications in Writing. This Agreement, together with the
Management Shareholders Agreement and the other agreements referred to herein
and therein and any exhibits, schedules or other documents referred to herein or
therein, sets forth the entire understanding of the parties, and supersedes all
prior agreements, arrangements, term sheets, presentations and communications,
whether oral or written, whether in term sheets, presentations or otherwise,
with respect to the specific subject matter hereof. No waiver of or consent to
any departure from any provision of this Agreement shall be effective unless
signed in writing by the party entitled to the benefit thereof, provided that
notice of any such waiver shall be given to each party hereto as set forth
below. Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Companies and each Purchaser. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by either of the Companies from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on either of the Companies in any case shall
entitle such Company to any other or further notice or demand in similar or
other circumstances.

10. Binding Effect; Assignment. The rights and obligations of each party under
this Agreement may not be assigned to any other person or entity. Except as

 

6



--------------------------------------------------------------------------------

expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any person or entity other than the
parties to this Agreement, and their respective successors and assigns. This
Agreement shall be binding upon each of the Companies, each Purchaser and their
respective heirs, successors, legal representatives and permitted assigns.

11. Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

12. Injunctive Relief. Each of the parties to this Agreement hereby acknowledges
that in the event of a breach by any of them of any material provision of this
Agreement, the aggrieved party may be without an adequate remedy at law. Each of
the parties therefore agrees that, in the event of a breach of any material
provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings to enforce specific performance or to enjoin the
continuing breach of such provision, as well as to obtain damages for breach of
this Agreement. By seeking or obtaining any such relief, the aggrieved party
will not be precluded from seeking or obtaining any other relief to which it may
be entitled.

13. Survival of Agreements, Representations and Warranties. All agreements,
representations and warranties contained herein or made in writing by or on
behalf of the each of the Companies or the Purchasers, as the case may be, in
connection with the transactions contemplated by this Agreement shall survive
the execution and delivery of this Agreement and the sale and purchase of the
Shares and payment therefor.

14. Schedules, Exhibits and Descriptive Headings. All Schedules and Exhibits to
this Agreement shall be deemed to be a part of this Agreement. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

15. Governing Law. This Agreement shall be governed by the laws of New York,
without regard to the conflicts of law principles thereof.

[The remainder of this page has been intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

WARNER CHILCOTT HOLDINGS COMPANY, LIMITED By:      Name:   Title:  

 

WARNER CHILCOTT HOLDINGS COMPANY II, LIMITED By:      Name:   Title:  



--------------------------------------------------------------------------------

PURCHASERS:     [NAME]